Dillon, Oh. J.
i. action of trial after appreme°court. When the cause was remanded and judgment entered in the District Court for the plaintiff, it was the same as if such judgment had been therein entered and no appeal had been taken. It was simply a judgment for the plaintiff. In such a case sections 3582 to 3588 of the Be vision apply, giving the unsuccessful party the right to apply to the District Court for a new trial. See also Rev. §§ 3112, et seq. / also chap. 141. In an action of this kind, the statute gives two years from the determination of the former trial in which to apply for the new trial. Rev. § 3584.
*265It is claimed by the plaintiff that tbe District Court was, by the former appeal, divested of all jurisdiction over the case, and hence had no right to entertain the petition or application for a new trial. Our opinion is above indicated. When the cause thus appealed was decided by the Supreme Court, and remanded to the District Court to enter judgment for the plaintiff^$s“ jurisdiction over the cause was restored. It is ti^^ifc„'. must obey the direction of this court, and enter judgment ■ - as ordered. When it did so the case was at an end,J/ the statute gives the right to apply for a new trial.il The^ present application was accordingly made. It was erly made to the District Court. After the final decisío* of the cause in this court, and after judgment had been entered by the District Court as directed, the defendants could not apply to this court, if indeed they could at any time, for a new trial.
If they could not in such case apply to the District Court, the statute giving the right to make such application would be rendered nugatory.
2 _new definsels6 equitable. , As before remarked, the application for a new trial was founded upon the statute, and particularly upon sections 3582 et seq. The plaintiff claims that these sections only apply to actions at law trie(j under chapter lié. The correct view is this: the action was commenced at law. The defendant, by the statute, had the right to file an equitable answer. The plaintiff’s action was still one for the recovery of real property, and he recovered accordingly.
We see no reason why the failing party may not be entitled to the benefits of the provisions respecting new trials as well where his defense is equitable in its nature as where it is legal.
It is our opinion that the District Court erred in holding that it had no jurisdiction of the application for a *266new trial. Its judgment is accordingly reversed, and the cause remanded with directions that it proceed to determine the said application. This will result also in the restoration of the so styled cross-bill of the plaintiff.
.Reversed.